149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cheryl A. SPARAGON, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-3503SD.
United States Court of Appeals, Eighth Circuit.
Submitted: April 16, 1998.Filed: April 22, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before FAGG, JOHN R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Cheryl A. Sparagon appeals the district court's grant of summary judgment affirming the Commissioner's decision to deny Sparagon disability insurance benefits.  Sparagon's appeal presents no novel issues to justify an extended discussion.  Having reviewed the parties' briefs and the record, we affirm for the reasons stated in the district court's memorandum opinion and order.  See 8th Cir.  R. 47B.


2
A true copy.